Citation Nr: 1139682	
Decision Date: 10/26/11    Archive Date: 11/07/11

DOCKET NO.  10-12 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for hypertension, claimed as secondary to service-connected posttraumatic stress disorder (PTSD) and/or cold weather injuries. 

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD), claimed as secondary to service-connected PTSD.

4.  Entitlement to service connection for a heart disorder, claimed as secondary to service-connected PTSD or right buttock arterial circulation condition due to service-connected shrapnel wound.

5.  Entitlement to service connection for erectile dysfunction, claimed as secondary to hypertension, PTSD, or service-connected shrapnel wound.

6.  Entitlement to special monthly compensation (SMC) based on loss of use of a creative organ.  

REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The Veteran had active service from November 1952 to November 1955 and was awarded the Combat Infantry Badge (CIB) and Purple Heart Medal. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Veteran had also initiated an appeal of an RO denial of service connection for tinnitus.  By rating decision in June 2011, the RO granted service connection for tinnitus.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the RO's award of service connection for a particular disability constitutes a full award of benefits on the appeal initiated by the Veteran's notice of disagreement on such issue.  Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).  Therefore, that matter is not before the Board.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran maintains that his hearing loss is directly related to acoustic trauma sustained in service when he was injured by an enemy hand grenade.  

There is no controversy in this case as to whether the Veteran was exposed to noise trauma in service.  His DD 214 indicates that he served in the infantry, received the CIB and Purple Heart Medal, and service connection for tinnitus based on such injury has been established.  Therefore, his account of in-service acoustic trauma is credible and entirely consistent with the circumstances of his active duty and, as a combat veteran, he is entitled to have his statements accepted.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2011).  

In this regard, it is noted that whispered voice testing on both November 1952 enlistment and November 1955 separation examinations was normal (15/15).  On February 2009 VA audiology examination, the Veteran reported noise exposure during service from small arms firing and after service while employed as an electric company lineman for thirty-eight years and when hunting.  Although the examiner concluded that it was less likely as not that hearing loss was caused by military-related trauma, this conclusion was based, at least in part, on the normal hearing test results in service (the examiner noted that the Veteran "would not have passed a normal whisper test with the speech reception thresholds presented" on current evlaution.)  The examiner also opined that the Veteran's "civilian employment and recreation shooting are more significant sources of high levels of noise exposure."  [Although the examiner also provided a negative nexus opinion regarding the etiology of the Veteran's tinnitus, service connection for this disability was established based on his confirmed in-service acoustic trauma and statements regarding continuity of symptomotology.]

Notably, the absence of evidence of hearing loss in-service is not fatal to a claim for that disability.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensely v. Brown, 5 Vet. App. 155, 159 (1993).  Service connection may be granted for disability [initially] diagnosed postservice upon a showing of a medical nexus between that disability and injury (to include noise exposure) or disease in service.  See, e.g., 38 C.F.R. § 3.303(d).

In light of the above, the Veteran should be scheduled for another VA audiology examination to obtain a medical nexus opinion concerning the etiology of any current bilateral hearing loss.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  The examiner should opine as to whether it is at least as likely as not that the type, degree, and pattern of any currently shown hearing loss is consistent with the Veteran's confirmed in-service acoustic trauma.  

The Veteran also claims that service connection is warranted for hypertension, GERD, a heart disorder and erectile dysfunction secondary to his service-connected PTSD.  In support of his claims, the Veteran has submitted research results regarding the relationship between PTSD and physical health (including hypertension, gastrointestinal system, heart disease, and sexual dysfunction) from the VA website and National Institutes of Health as well as a copy of a Board decision in an unrelated case (finding aggravation of GERD by PTSD) which he obtained from the internet.  Alternatively, he claims that his hypertension is the result of service-connected cold weather injury, his erectile dysfunction is the result of his hypertension and/or shrapnel wound, and that he has a heart disorder as a result of his right buttock arterial circulation condition due to service-connected shrapnel wound.  

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires (1) competent evidence of current chronic disability; (2) evidence of a service-connected disability; and (3) competent evidence that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) ; see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Effective October 10, 2006, 38 C.F.R. § 3.310 was revised to implement the Allen decision.  The revised 38 C.F.R. § 3.310 institutes additional evidentiary requirements that must be satisfied before aggravation may be conceded and service connection granted.  In essence, it provides that in an aggravation secondary service connection scenario, there must be medical evidence establishing a baseline level of severity of disability prior to when aggravation occurred, as well as medical evidence showing the level of increased disability after the aggravation occurred.

A November 2008 statement from the Veteran's private physician, M.C.P., M.D., includes the opinion that the Veteran's "PTSD has a very direct correlation with his GERD and his hypertension" and that "his PTSD, hypertension, GERD and subsquent peptic ulcer disease/Barrett's esophagus, are all very closely related."  This opinion is not based on a review of the Veteran's medical history and provides no explanation for the basis of the opinion.  

A December 2008 report of VA examination includes the opinion that it is less likely than not the Veteran's hypertension and GERD are a result of or aggravated by his PTSD.  The examiner noted the opinion of Dr. M.C.P. but provided no explanation for his disagreement with the private opinion.  In this regard, it is also noted that, in a claim for service connection for cardiovascular disease due to PTSD, a medical opinion should, at a minimum, discuss known risk factors for development of the cardiovascular disorder, what role those factors play in the veteran's case, and explain why he or she considers PTSD to be at least as likely as not the cause of the veteran's cardiovascular disease, if that is the examiner's opinion.  See VBA Fast Letter 01-05.

The December 2008 VA examiner also opined that it is most likely that the Veteran's erectile dysfunction is caused by or a result of his hypertension because hypertension is a known risk factor for erectile dysfunction.  The examiner further stated that the shrapnel wound has not caused or resulted in the erectile dysfunction and provided no opinion as to the impact of the Veteran's PTSD on his erectile dysfunction.  The examination report shows that there was no cardiac disease at the time of examination.  Notably, VA treatment records include a June 2006 interpretation that "findings probably represent mild hypertensive heart disease but are not consistent with a diagnosis of inducible myocardial ischemia."  The December 2008 VA examiner neither noted nor explained this finding in concluding that the Veteran has no cardiac disease.  VA treatment records also include cardiology consultation reports and show the Veteran's complaints of chest pain subsequent to the December 2008 VA examination.  

With regard to the Veteran's claims of additional disability secondary to service-connected PTSD, it is noted that a Federal Register statement of June 28, 2005, 70 F.R. 37040, notes that presumption of service connection was warranted for hypertensive vascular disease for prisoners of war (POW).  It was reasoned that presumption of service connection was warranted on the basis that based on several medical studies, veterans who have a long-term history of PTSD have a high risk of developing cardiovascular disease and myocardial infraction, and since POWs have a relatively high rate of PTSD incurrence, they would presumably be at risk of cardiovascular disease to include hypertension. 

Accordingly, a medical opinion is needed to reconcile (with a detailed explanation of the rationale) the conflicting opinions as to whether the Veteran's hypertension and/or GERD are secondary to his service-connected PTSD, whether he has a heart disorder and/or erectile dysfunction secondary to PTSD and/or shrapnel wound, and whether hypertension is the result of service-connected cold weather injury.  Such opinions should be accomplished on remand and should reflect consideration of the Federal Register statement of June 28, 2005, 70 F.R. 37040; VBA Fast Letter 01-05; the medical statement from the Veteran's private physician; as well as the December 2008 VA examination report.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4). 

VA treatment records as well as the December 2008 VA examination report note that the Veteran has been in receipt of private treatment from Dr. M.C.P as well as from Drs. H and T and that he is in receipt of ongoing VA treatment (the most recent VA treatment records are dated June 2011 from the Roseburg medical facility).  These additional records must be obtained before deciding his appeal.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

The Veteran also claims entitlement to SMC for loss of use of a creative organ.  This issue is inextricably intertwined with the question of whether he is entitled to service connection for erectile dysfunction.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  Accordingly, the claim for entitlement to SMC for loss of use of a creative organ is deferred pending the adjudication of the Veteran's claim for service connection for erectile dysfunction.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO should secure for the record copies of the complete updated clinical records of all VA treatment the Veteran has received for his claimed disabilities at the Roseburg medical facility since June 2011. 

2.  The RO should secure for the record copies of the complete updated clinical records of all private evaluation or treatment the Veteran has received for the disabilities at issue.  The Veteran should provide any releases necessary for VA to secure any private records of such treatment or evaluation, to include from Drs. M.C.P, H and T.  

If any provider does not respond, the Veteran and his representative should be so advised, and reminded that ultimately it is his responsibility to ensure that any private records are secured.

3.  After obtaining the VA and private records described above, the RO should then arrange for the Veteran to be examined to determine the current nature and likely etiology of any bilateral hearing loss.  The claims file must be made available to the examiner for review and any indicated studies should be performed.  Based on the examination and review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the type, degree, and pattern of any currently shown hearing loss is consistent with the Veteran's conceded in-service noise exposure.  In answering this question, the examiner should address the effect, if any, of the occupational and recreational noise to which the Veteran was exposed after his separation from active duty service.  A complete rationale for any opinion expressed should be provided.  If an opinion cannot be made without resort to speculation the examiner should so state and also explain why such an opinion cannot be made.

4.  After obtaining the VA and private records described above, the RO should then arrange for the Veteran to be examined to determine whether his hypertension, GERD, erectile dysfunction and heart disorder, if any, was caused or aggravated by his service-connected PTSD, cold weather injury (hypertension), or shrapnel wound (heart disorder and erectile dysfunction).  The claims file must be made available to the examiner for review and any indicated studies should be performed.  Based on the examination and review of the record, the examiner should provide an opinion as to the following:  

a.  Please identify (by medical diagnosis) the Veteran's heart disability, if any.  The discussion should reflect consideration of cardiology consultation reports and June 2006 notation of probable mild hypertensive heart disease in the record as well as the Federal Register statement of June 28, 2005, 70 F.R. 37040 noted above (which reasoned that presumption of service connection was warranted on the basis that based on several medical studies, veterans who have a long-term history of PTSD have a high risk of developing cardiovascular disease and myocardial infraction.)  

b.  As to each diagnosed heart disability, if any, and as to the Veteran's diagnosed hypertension, GERD, and erectile dysfunction, the examiner should opine whether it is at least as likely as not (i.e., 50 percent or greater probability) that each such disability entity is caused or aggravated by his service-connected PTSD.  In accordance with VBA's Fast Letter 01-05, the examiner should discuss the known risk factors for developing hypertension and/or heart disease, what role they play in the Veteran's case, and the basis for the conclusion that his PTSD has as likely as not caused or aggravated his hypertension and/or heart disease, if that is the examiner's opinion.

c.  If the examiner finds that hypertension, GERD, erectile dysfunction and/or a diagnosed heart disorder was not caused but was aggravated by a service-connected disability, including PTSD or shrapnel wound, the examiner should also specify, so far as possible, the degree of additional disability (pathology/impairment) that resulted from such aggravation, indicating the "baseline" severity of such disability prior to any aggravation by a service-connected disability and the level of severity existing after the aggravation occurred. 

d.  As to a diagnosed heart disorder, if any, the examiner should opine whether it is at least as likely as not (i.e., 50 percent or greater probability) that such disability entity is caused or aggravated by a right buttock arterial circulation condition due to service-connected shrapnel wound.  

e.  As to erectile dysfunction, the examiner should opine whether it is at least as likely as not (i.e., 50 percent or greater probability) that such disability entity is caused or aggravated by the Veteran's service-connected shrapnel wound.  

f.  As to hypertension, the examiner should opine whether it is at least as likely as not (i.e., 50 percent or greater probability) that such disability entity is caused or aggravated by the Veteran's service-connected cold weather injury.  

The examiner is advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.  

The examiner should explain the rationale for the opinions and should reconcile such opinions with those provided by the private physician in November 2008 and the VA examiner in December 2008.  However, if an opinion cannot be made without resort to speculation the examiner should so state and also explain why such an opinion cannot be made.

4.  The RO should then readjudicate the claims (the claim seeking SMC for loss of use of a creative organ in light of the determination on the claim for service connection for erectile dysfunction).  If any remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



